          Case 2:19-cv-00264-SAB                    ECF No. 180           filed 06/15/21    PageID.5281 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                       FILED IN THE
                                                                                                                        U.S. DISTRICT COURT
                                                                   for thH_                                       EASTERN DISTRICT OF WASHINGTON

                                                      Eastern District of Washington
RUSSELL JONES and REINA JONES, a married couple,
                                                                                                                   Jun 15, 2021
                                                                                                                       SEAN F. MCAVOY, CLERK

                                                                      )
                             Plaintiff                                )
                                v.                                    )        Civil Action No. 2:19-CV-00264-SAB
  GRANT COUNTY HOSPITAL DIST. NO. 1 d/b/a/                            )
 SAMARITAN HOSPITAL, a Washington Municipality,                       )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                             dollars ($              ), which includes prejudgment
interest at the rate of                    %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant's Motion for Summary Judgment, ECF No. 107, is GRANTED.
u
              Judgment is entered in favor of Defendant and against Plaintiffs.




This action was (check one):
u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                           without a jury and the above decision
was reached.

✔
u decided by Judge                        Stanley A. Bastian                                    on a motion for
      summary judgment.


Date: June 15, 2021                                                           CLERK OF COURT

                                                                              SEAN F. McAVOY

                                                                              s/ Claudia Canseco
                                                                                            %\ Deputy Clerk

                                                                              Claudia Canseco
